Robert R. Marcus, Attorney at Law, Kimberly Sullivan, Attorney at Law, Charlotte, Matthew Nis Leerberg, Attorney at Law, Raleigh, Brian M. Rowlson, Attorney at Law, Jonathan E. Schulz, Attorney at Law, Charlotte, For The Charlotte-Mecklenburg Hospital Authority d/b/a Carolinas Healthcare System and CMC-Northeast
R. Kent Brown, Attorney at Law, Charlotte, Robert E. Zaytoun, Attorney at Law, Matthew D. Ballew, Attorney at Law, Raleigh, For Savino, Anthony Lawrence (The Estate of)
Jon Ryan Moore, Attorney at Law, Charlotte
Paige L. Pahlke, Attorney at Law, Charlotte
John R. Taylor, Attorney at Law, Raleigh
Matthew W. Krueger-Andes, Attorney at Law, Charlotte
Burton Craige, Attorney at Law, Raleigh, Trisha S. Pande, W. Ellis Boyle, Attorney at Law, For N.C. Advocates for Justice
ORDER
Upon consideration of the petition filed on the 24th of January 2019 by Defendant (The Charlotte-Mecklenburg Hospital Authority d/b/a Atrium Health and Carolinas Healthcare System North East) in this matter for discretionary review of the decision of the *695North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 9th of May 2019."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).
Davis, J. recused